12-4700
         Kaufman v. All Seasons Marine Works, Inc.




                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1              At a stated term of the United States Court of Appeals for the Second Circuit, held
 2       at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 3       York, on the 19th day of February, two thousand fourteen.
 4
 5       PRESENT:
 6                   DENNIS JACOBS,
 7                   DEBRA ANN LIVINGSTON,
 8                   GERARD E. LYNCH,
 9                         Circuit Judges.
10       _____________________________________
11
12       Alan Kaufman,
13
14                                Plaintiff-Appellant,
15
16                        v.                                              12-4700
17
18       All Seasons Marine Works, Inc.,
19       Middlesex Marine Sales and Repair LLC,
20       Theodore G. O’Neill, Jr.,
21
22                                Defendants-Appellees,
23
24       John Doe Boatyard, John Doe,
25
26                         Defendants.*
27       ____________________________________


                 *
                     The Clerk of the Court is directed to amend the caption as set forth above.
 1   FOR PLAINTIFF -APPELLANT:                     Alan Kaufman, pro se, Darian, CT.
 2
 3   FOR DEFENDANTS -APPELLEES
 4   ALL SEASONS MARINE WORKS,
 5   INC., THEODORE G. O’NEILL, JR.:               Michael T. Bologna, Fitzpatrick, Fray & Bologna
 6                                                 LLC, Fairfield, CT.

 7   FOR DEFENDANT -APPELLEE
 8   MIDDLESEX MARINE
 9   SALES AND REPAIR LLC:                         John Douglas Maxwell, Regina von Gootkin,
10                                                 Brown Paindiris & Scott, LLP, Glastonbury, CT.
11
12          Appeal from a judgment of the United States District Court for the District of

13   Connecticut (Byrant, J.).

14          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

15   DECREED that the judgment of the district court is AFFIRMED.

16          Alan Kaufman, pro se, appeals the district court’s judgment dismissing his 42 U.S.C.

17   § 1983 complaint for failure to state a claim, on the ground that he had not demonstrated state

18   action.1 We assume the parties’ familiarity with the underlying facts, the procedural history of

19   the case, and the issues on appeal.

20          We review de novo a district court’s dismissal of a complaint pursuant to Rule 12(b)(6),

21   construing the complaint liberally, accepting all factual allegations in the complaint as true, and




            1
               The district court dismissed Appellant’s state law claims, reasoning that because
     it had dismissed Appellant’s federal law claims, it lacked jurisdiction over Appellant’s
     state law claims. The district court, in fact, had supplemental jurisdiction over the state
     law claims pursuant to 28 U.S.C. § 1367, although given its disposition of the federal
     claims, it had discretion to decline to exercise such jurisdiction pursuant to 28 U.S.C. §
     1367(c)(3). Because Appellant has not raised this issue on appeal, we need not address it
     further. See Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues not
     sufficiently argued . . . are considered waived and normally will not be addressed on
     appeal.”).

                                                      2
 1   drawing all reasonable inferences in the plaintiff’s favor. See Chambers v. Time Warner, Inc.,

 2   282 F.3d 147, 152 (2d Cir. 2002). Generally, denial of a motion for leave to amend the

 3   complaint is reviewed for abuse of discretion. Anderson News, L.L.C. v. Am. Media, Inc., 680

 4   F.3d 162, 185 (2d Cir. 2012). However, where the denial is based on a ruling of law, we review

 5   de novo. See Papelino v. Albany Coll. of Pharmacy of Union Univ., 633 F.3d 81, 88 (2d Cir.

 6   2011). Here, an independent review of the record and relevant case law confirms that

 7   Kaufman’s claims were properly dismissed. We affirm for substantially the same reasons stated

 8   in the district court’s thorough October 16, 2012 decision.

 9          We have considered all of Kaufman’s arguments and find them to be without merit.

10   Accordingly, we AFFIRM the judgment of the district court.
11
12                                                FOR THE COURT:
13                                                Catherine O’Hagan Wolfe, Clerk
14




                                                     3